DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 16, 2022.  As directed by the amendment: claims 1 and 3-16 have been amended, claim 2 has been canceled, and new claim 17 has been added.  Thus, claims 1 and 3-17 are presently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “T1” in Para. 54.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 line 4 reads “that includes a first vibration pocket” but is suggested to read --that includes a first vibration assembly pocket-- for consistent claim terminology throughout.
Claim 15 line 5 reads “in the first vibration pocket” but is suggested to read --in the first vibration assembly pocket-- for consistent claim terminology throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 15, lines 14-15 recite the limitation “the first vibration assembly pocket,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2020/0214927 to Clowney et al (herein Clowney).
Regarding claim 1, Clowney discloses a garment assembly (device 100, Fig. 1) comprising: a first sleeve member (strap 110 which is configured to surround a portion of the subject’s body, such as an arm, Para. 21, Fig. 6), a first vibration assembly associated with the first sleeve member (a plurality of vibration elements 130, Para. 20, Fig. 1), wherein the first vibration assembly includes first, second and third vibration motors (vibration elements 130 are shaftless vibration motors, Para. 25, annotated figure) that are arranged in a circle about a center point (vibration elements 130 are configured to surround a puncture/injection site, Para. 21, therefore the elements 130 are spaced evenly around a central point, Para. 21, see annotated figure below and Fig. 2), wherein an angular distance between the first vibration motor and the second vibration motor is approximately 120° (vibration elements 130 are spaced equally about the central injection site, i.e. the arcs between adjacent vibration elements 130 being 120°, annotated figure), wherein the angular distance between the first vibration motor and the third vibration motor is approximately 120° (vibration elements 130 are spaced equally about the central injection site, i.e. the arcs between adjacent vibration elements 130 being 120°, annotated figure), and wherein the angular distance between the third vibration motor and the second vibration motor is approximately 120° (vibration elements 130 are spaced equally about the central injection site, i.e. the arcs between adjacent vibration elements 130 being 120°, annotated figure), and a control module (battery holder 142 which supports power sources 140 and switches 150, 160, 162, Paras. 20 and 27, Fig. 4) associated with the first sleeve member (battery holder 142 is held in slot 112 defined by strap 114 of strap 110, cf. Figs. 1 and 4), wherein the control module includes a battery (power sources 140 may be batteries, Para. 27), and wherein each of the plurality of vibration motors in the first vibration assembly is in electrical communication with the control module (vibration elements 130 are in wired communication with ON/OFF switch 150 and vibratory element control switch 162, see Figs. 1, 2, and 4).

    PNG
    media_image1.png
    523
    930
    media_image1.png
    Greyscale

Partial Enlarged Annotated View of Fig. 2 of Clowney
Regarding claim 5, Clowney discloses a second sleeve member (application area 135, which overlaps vibration elements 130, is formed by stitching element 120 to the strap 110, Para. 24, Fig. 1) disposed within the first sleeve member (application area 135 is disposed between the strap 110 and the subjection when in use, cf. Figs. 1 and 5), wherein the first vibration assembly is sandwiched between the first and second sleeve members (vibration elements 130 are sandwiched between application area 135 and strap 110, Fig. 1).
Regarding claim 6, Clowney discloses a first vibration assembly pocket that contains the first vibration assembly (application area 135 forms a pocket in which vibration elements 130 are disposed, the pocket open in at least a portion where the wiring extends out of the application area 135, Fig. 1), wherein the first vibration assembly pocket at least partially surrounds the plurality of vibration motors in the first vibration assembly (the vibration elements 130 are surrounded by the application area 135 and strap 110, Fig. 1).
Regarding claim 10, Clowney discloses further comprising a control module pocket (slot 112, Fig. 4) that receives at least a portion of the control module (battery holder 142 is held within the slot 112, cf. Figs. 1 and 4), wherein the battery is configured to be removed from the control module through the control module pocket (the battery holder 142 is at least partially removable from slot 112 to allow removal of the power sources 140, which may be an AA battery, Para. 27, Figs. 1 and 4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2006/0064800 to Freund (herein Freund) in view of US Pat. Pub. 2019/0060159 to Seo et al (herein Seo) and Clowney, collectively.
Regarding claim 1, Freund discloses a garment assembly (garment 25 of wearable pressure ulcer treatment device 20, Fig. 4) comprising: a first sleeve member (inner layer 23, Para. 46), a first vibration assembly associated with the first sleeve member (annotated figure below), wherein the first vibration assembly includes first, second and third vibration generators (inflatable/deflatable channels 30, Fig. 6) that are arranged in a circle about a center point (channels 30 arranged about center 43, Fig. 6 and annotated figure), wherein an angular distance between the first vibration generator and the second vibration generator is approximately 120° (each channel 30 has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure above), wherein the angular distance between the first vibration generator and the third vibration generator is approximately 120° (each channel 30 has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure above), and wherein the angular distance between the third vibration generator and the second vibration generator is approximately 120° (each channel 30 has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure above).  Freund has elongated inflatable/deflatable vibration generators (30), but Freund does not disclose wherein the first vibration assembly includes vibration motors.

    PNG
    media_image2.png
    512
    948
    media_image2.png
    Greyscale

Partial Annotated View of Fig. 6 of Freund
However, Seo teaches a wearable massage apparatus (Para. 48, Figs. 1 and 6) including wherein the vibration generators are vibration motors (oscillators 10 are constructed from motor 12 which drives oscillation of the rotating shaft 11s, Para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the pneumatic vibration of Freund to be mechanical vibration as taught by Seo in order to substitute a known type of pneumatic vibration with another known type of vibration created by motors to obtain the expected result of creating vibration to the body.
Freund, as modified above, does not explicitly disclose a control module associated with the first sleeve member, wherein the control module includes a battery, and wherein each of the plurality of vibration motors in the first vibration assembly is in electrical communication with the control module.
However, Clowney teaches a vasodilation device (100, Fig. 1) including a control module (battery holder 142 which supports power sources 140 and switches 150, 160, 162, Paras. 20 and 27, Fig. 4) associated with the first sleeve member (battery holder 142 is held in slot 112 defined by strap 114 of strap 110, cf. Figs. 1 and 4), wherein the control module includes a battery (power sources 140 may be batteries, Para. 27), and wherein each of the plurality of vibration motors in the first vibration assembly is in electrical communication with the control module (vibration elements 130 are in wired communication with ON/OFF switch 150 and vibratory element control switch 162, see Figs. 1, 2, and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of modified Freund to include a control module as taught by Clowney in order to facilitate fine-tuned adjustment of therapy parameters by the user of the device.
Regarding claim 9, the modified Freund discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Freund further discloses a second vibration assembly associated with the first sleeve member (Freund annotated figure), wherein the second vibration assembly includes a plurality of vibration motors that are arranged in a circle about a center point (Freund annotated figure), wherein the angular distance between each vibration motor of the plurality of vibration motors is approximately the same (Freund annotated figure), wherein the first vibration assembly is positioned to target a first body part (Freund first vibration assembly targets a first ischial tuberosity, Para. 29, annotated figure) and the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user (Freund second vibration assembly targets a second ischial tuberosity, Para. 29, annotated figure).

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney in view of Seo and Freund.
Regarding claim 3, Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Clowney further discloses wherein the first, second and third vibration motors define first, second and third axes (each vibration element 130 is button shaped defining an axis normal to strap 110, Fig. 4).  Clowney does not disclose wherein the first, second, and third axes are co-planar.
However, Seo teaches a wearable massage apparatus (Para. 48, Figs. 1 and 6) including wherein the axes are co-planar (oscillators 10 are formed by pairing a motor 12 with an eccentric oscillating body 11, Para. 33, Fig. 3, the axes defined by the eccentric oscillating bodies 11 extending in a direction parallel to the support plate 20, the axes of the oscillating bodies therefore being co-planar, Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration elements of Clowney to extend parallel to the strap as taught by Seo in order to be capable of applying a wider range of vibrational amplitudes to the subject.
Modified Clowney further discloses the co-planar motor axes (Seo oscillator axes) being disposed at angles from one another relative to the central point (Seo oscillator axes are offset approximately 90°); but Clowney, as modified above, does not disclose wherein the second axis is approximately 120° from the first axis, the third axis is approximately 120° from the first axis, and the third axis is approximately 120° from the second axis.
However, Freund teaches a wearable pressure ulcer treatment device (20, Fig. 4) including wherein the second axis is approximately 120° from the first axis (each vibration generator has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure above), the third axis is approximately 120° from the first axis (each vibration generator has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure), and the third axis is approximately 120° from the second axis (each vibration generator has a co-planar axis, the axes being offset 120° from each other about center 43, Fig. 6 and annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation of the vibration generators of modified Clowney to be equally offset about the central point as taught by Freund in order to allow targeted treatment about a specific focal area (Freund Para. 41).
Regarding claim 4, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Modified Clowney further discloses wherein the first, second and third vibration motors (Clowney vibration elements 130, Figs. 1 and 4) each have a cylindrical shape (Clowney vibration elements 130 are button shaped cylinders, Fig. 4) that defines the first, second and third axes respectively (Clowney each vibration element 130 defines an axes in/out of the strap 110, Fig. 1), such that the first, second and third axes extend generally parallel with an inner surface of the first sleeve (Seo axes of oscillators 10 extend parallel to the Clowney strap 110).

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney in view of NPL Stretchable Wire by the Mueller Group (herein NPL Stretchable).
Regarding claim 7, Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Clowney further discloses an electrical communication strip (wires connecting vibration elements 130 to battery holder 142, Fig. 1) that provides electrical communication between the control module and the first vibration assembly (the wires communicates at least binary activation signals from ON/OFF switch 150 and variable potential from vibratory element control switch 162, Para. 25, Fig. 1).  Clowney does not disclose wherein the electrical communication strip includes a stretchable fabric member and at least a first wire that is embedded in the stretchable fabric member, wherein the first wire is formed in a wave or zig zag pattern, wherein the stretchable fabric member is configured to stretch in a longitudinal direction and the first wire in the wave or zig zag pattern is configured to straighten when the stretchable fabric member is stretched.
However, NPL Stretchable teaches stretchable wires (Fig. 1 and Page 1 line 2 of NPL Stretchable, a copy of which is provided herewith) including wherein the electrical communication strip includes a stretchable fabric member (the stretchable wire is formed as a spandex fabric sheath enclosing the first wire, Page 1 lines 6-7, Fig. 1) and at least a first wire that is embedded in the stretchable fabric member (the first wire is embedded within the spandex sheath, left side of Fig. 1), wherein the first wire is formed in a wave pattern (the wire is formed in a sinusoidal wave shape, right side of Fig. 1), wherein the stretchable fabric member is configured to stretch in a longitudinal direction and the first wire in the wave pattern is configured to straighten when the stretchable fabric member is stretched (when the fabric is stretched, the wires also stretch and extend towards a straightened configuration, compare the top and bottom views of the right side of Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of Clowney to include stretchable wires as taught by NPL Stretchable in order to allow devices incorporating such wires to feel more “human” and natural (NPL Stretchable Page 1 lines 2-4)
Regarding claim 8, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Clowney further discloses a tunnel that contains the electrical communication strip (Clowney application area 135 forms an enclosed space that at least partially encapsulates NPL Stretchable stretchy wires extending between Clowney vibrating elements 130 to Clowney battery holder 142), wherein the tunnel at least partially surrounds the electrical communication strip (the Clowney enclosed space contains at least a portion of the NPL Stretchable stretchy wires, cf. Clowney Figs. 1 and 4).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney in view of US Pat. 6,537,235 to Connor et al (herein Connor).	
Regarding claim 11, Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney does not disclose wherein the vibration assembly pocket includes a plurality of pocket fingers, one pocket finger for each vibration motor of the plurality of vibration motors.
However, Connor teaches a massaging scarf (10, Fig. 1) including wherein the pocket (scarf 10 formed from two layers of fabric establishing a pocket 44, Col. 2 lines 56-60) includes a plurality of pocket fingers (internal to the pocket 44 are formed several elongated, finger pockets 22, Col. 2 lines 35-37, Fig. 1), one pocket finger for each vibration motor of the plurality of vibration motors (each pocket 22 housing a vibration motor 20, Col. 2 lines 35-37, Fig. 1, the pockets 22 being formed within the pocket 44 to individually position each motor 20, Fig. 1).
Clowney discloses vibration motors (130) that are disposed within the pocket formed between the two layers [element (120) and strap (110)].  The vibration motors (130) are positionally secured between the layers by adhesives (Clowney Para. 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the vibration motors of Clowney within the layered strap by additional stitched or fastened fabric sub-pockets as taught by Connor in order to reduce the risk of adhesive failure with extended use such that the vibration motors would move from optimal positioning.

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney in view of US Pat. Pub. 2021/0093023 to Kuhner-Stout et al (herein Stout).
Regarding claim 12, Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Clowney further discloses wherein the first sleeve member (strap 110, Fig. 1) includes a distal end (see annotated figure) and a proximal end (see annotated figure) and a sleeve length is defined between the proximal end and the distal end (see annotated figure).  Clowney does not disclose wherein the first sleeve member includes a first section with a first compression value and a second section with a second compression value, wherein the first sleeve member is formed by a knitting process, wherein the first section is knitted to provide the first compression value and the second section is knitted to provide the second compression value.
However, Stout teaches an energizing garment (Fig. 1) including wherein the first sleeve member includes a first section with a first compression value (compressive material 314 is formed from multiple pieces 314a, 314b that are joined together, Para. 44, Fig. 4, piece 314b serving as a first section with a first compression value, Para. 44, Fig. 4, the first section being disposed distal to the second section, Fig. 4) and a second section with a second compression value (second section 314a serves as the second section with a second compression value, Para. 44, Fig. 4, the second section being proximal relative to the first section, Fig. 4), wherein the first sleeve member is formed by a knitting process (compressive material 314 is formed as a knitted elastic material, Para. 43), wherein the first section is knitted to provide the first compression value (the compression value is inherent in the compressive material 314b itself, which is given during the knitting manufacturing process, Para. 43) and the second section is knitted to provide the second compression value (piece 314a of compressive material 314 may be a different material than piece 314b, the compressive properties being formed during the knitting manufacturing process, Para. 44, the materials of pieces 314a, 314b being different materials such that “the compressive force exerted by the compressive material 314 may be graduated…the level of compression may decrease from [a distal] portion to [a proximal] portion,” Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap of Clowney to include compressive force exerted by the knit material in two sections as taught by Stout in order to “encourage the flow of lymph, interstitial fluids, blood, and/or other fluids in the tissues of the user through the vascular circulatory system” (Stout Para. 45 lines 5-7).
Regarding claim 13, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Clowney further discloses wherein the second section is defined between the first section and the proximal end (Stout piece 314a is located proximal to the Stout piece 314b, Stout Fig. 4), and wherein the first compression value is greater than the second compression value (the Stout compression values of Stout pieces 314a, 314b are chosen to decrease when moving from a distal portion of the subject to a proximal portion, Stout Para. 45).
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 12.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney in view of Seo, Freund, and Connor, collectively.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claims 1, 3, 4, and 11.  For the sake of brevity, the rejections will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney, Seo, Freund, and Connor, as applied to claim 15 above, and further in view of Stout.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claims 14.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney, Seo, Freund, Connor, and Stout, as applied to claim 16 above, and further in view of NPL Stretchable.
Regarding claim 17, claim 17 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0143707 to Strahl, US 2009/0143706 to Acosta, US 2020/0121550 to Elliot, US 8,523,793 to Waldon, US 2011/0277204 to Chan, and US 9,161,878 to Pamplin each recite a wearable device that applies compression and/or vibration to a portion of the body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785